DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8, 10, 12, 16-20, 31, and 40-49 are pending.  
Claims 1-7, 9, 11, 13-15, 21-30, and 32-39 have been cancelled.
In the response filed June 8, 2021, Applicants have elected Group II, claims 8, 10, 12, 16-20, 31, and 40-49, without traverse. Applicants also identify compounds, tazemetostat and pembrolizumab, as the preferred species.  The structure of tazametostat is depicted as follows:

    PNG
    media_image1.png
    354
    375
    media_image1.png
    Greyscale
.
Based upon the response filed October 14, 2021, the rejection based upon an improper Markush group is withdrawn.
Based upon the response filed October 14, 2021, the rejection based upon 35 U.S.C. 102(a)(2) in view of Epizyme, Inc. [WO 2017/210395 (Reference 10, cited by 
Applicant's argument filed October 14, 2021 has been fully considered based upon the ground of nonstatutory double patenting but they are not persuasive. The rejection appears below. 
Upon further consideration, a new ground(s) of rejection is made in view of Epizyme, Inc. [WO 2016/061507, Reference 8, cited by Applicants)] listed on the Information Disclosure Statement filed June 8, 2021.  See the Interview Summary dated November 23, 2021. The rejection follows: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 10, 12, 16-20, 31, and 40-49 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Epizyme, Inc. [WO 2016/061507 (Reference 8, cited by Applicants in the Information Disclosure Statement filed June 8, 2021)].
           The instantly claimed invention is taught.    Reference 8 teaches a method of treating cancer using EZH2 inhibitor and an immune checkpoint inhibitor.  The method includes the administering a chemotherapeutic compound.  At page 10, see paragraphs [058] and [059]. The paragraphs are reproduced below:

    PNG
    media_image2.png
    658
    1003
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    121
    1042
    media_image3.png
    Greyscale

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  8, 10, 12, 16-20, 31, and 40-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-64 of copending Application No. 16/306,182. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention is taught.    This application teaches a method of treating cancer using EZH2 inhibitor and an immune checkpoint inhibitor.  The immune checkpoint inhibitor comprises PD-L1 and PD-1.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Applicants Remarks about
The Nonstatutory Double Patenting Rejection
	Applicant requests this rejection of claims 8, 10, 12, 16-20, 31, and 40-49 be held in abeyance until otherwise allowable subject matter is agreed upon.
	It is the Examiner’s position that:
While the conflicting claims are not identical, they are not patentably distinct from
each other because the claimed subject matter overlaps.
The claims are not allowable based upon the rejections recited above.
A proper rejection was made on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Application No. 16/ 306,182.
In order to advance prosecution, a terminal disclaimer should have been filed with the incoming response of October 14, 2021.
A terminal disclaimer has not been filed.  Accordingly, this rejection is maintained.    
On December 14, 2021, Applicant’s Representative called to state a supplemental response will not be filed to address the outstanding issues in the Interview Summary dated November 23, 2021. Additionally, the outstanding issues are addressed above and have not been resolved. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
The Information Disclosure Statement filed October 14, 2021 has been considered. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                                                          
                                                                                     /Zinna Northington Davis/
 
 /Zinna Northington Davis/ Primary Examiner, Art Unit 1625                                                                                                                                                                                                          

Znd
12.16.2021